Citation Nr: 1612547	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for major depressive disorder.

2. Entitlement to a rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.

3. Entitlement to a rating in excess of 20 percent for degenerative arthritis of the cervical spine.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from February 2003 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board observes that the Veteran withdrew a prior appeal for increased ratings for the thoracolumbar and cervical spine disabilities in July 2010.  The current appeal stems from an informal claim filed in August 2012 and adjudicated in April 2014.  A notice of disagreement (NOD) was not filed disagreeing with the April 2014 rating decision yet a supplemental statement of the case (SSOC) was issued in October 2014 addressing these issues.  While the Court has held that VA may waive the need for the timely filing of a substantive appeal by treating an appeal as if it were timely filed, the Court specifically found the statutory and regulatory language allowing for such an interpretation, "stands in stark contrast to the statutory language mandating that claimants file a timely NOD."  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  38 U.S.C.A. § 7105 states that a claimant "shall" file an NOD within one year from the date on which the agency of original jurisdiction mails notice of the unfavorable decision, or else the decision "shall become final."  Without a timely NOD, the Board has no jurisdiction to consider the merits of an appeal of such determination.  38 U.S.C.A. §§ 7105(c), 7108.  See Marsh v. West, 11 Vet. App. 468 (1998).  In December 2014, the Veteran's representative submitted argument addressing entitlement to increased ratings for the thoracolumbar and cervical spine disabilities.  Accordingly, the Board finds this correspondence is sufficient to serve as a timely NOD.  While not issued in the correct order, the Board will allow the SSOC to serve as the statement of the case (SOC) and waive submission of the substantive appeal since the RO certified the appeals, suggesting waiver of the substantive appeal, and in light of the Board's receipt of testimony during the hearing in October 2015, also indicating waiver of receipt of the substantive appeal.  Percy, 23 Vet. App. 37.

A hearing was held in October 2015 by means of video conferencing equipment with the Veteran in Des Moines, Iowa before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for hypertension as secondary to the thoracolumbar and cervical spine disabilities was raised by the record during the October 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Transcript at 13.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased ratings for the thoracolumbar and cervical spine disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The frequency, severity, and duration of the Veteran's symptoms of major depressive disorder do not cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's February 2010 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and records from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the May 2009, January 2010, and March 2014 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Id. 

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a disability rating in excess of 50 percent for major depressive disorder, currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, under the General Rating Formula for Mental Disorders.  Under this formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The pertinent evidence in this matter includes three VA examinations and the Veteran's testimony before the Board.  As discussed below, the frequency, duration, and severity of symptoms reported to medical providers and to the Board do not indicate deficiencies in most areas, the criteria for the next higher rating.

In May 2009, the Veteran reported that he was divorced and had two children and one step-child.  He had good relationships with his children and saw them several times per month.  He had a strained relationship with his ex-wife.  He had a female friend that he had known for several years but he avoided others as much as he could.  He did not have leisure pursuits.  He lived in a camper at a campground but stayed in the basement of his female friend's home during the winter.  He fished on occasion but his back pain limited his activity.  He drank a twelve pack of beer a day to help with back pain.  He was frustrated by his inability to engage in physical activities.  He disliked being around other people and would do chores, such as shopping, when others were not around.  He was irritated by others' behaviors and trusted no one.  His mood was depressed and he was irritable.  He had been prescribed but did not take medication for his depression.  He reported difficulty sleeping due to pain and said that when he did sleep, he had nightmares.

The Veteran's attitude toward the examiner was cooperative and guarded.  The examiner found the Veteran's mood anxious and depressed.  The examiner said the Veteran liked to have things neat, tended to straighten things up, and liked order.  The examiner said his symptoms were subclinical.  He denied having panic attacks, homicidal and suicidal ideation, and episodes of violence.  The Veteran's depression did not impact his activities of daily living.  His immediate memory was described as mildly impaired because he had problems remembering to do things his children asked him to do.  He also forgot his mother's birthday.  The examiner noted the Veteran had a good relationship with his children despite his assertion that they only saw him to get money.  The examiner also observed that the Veteran had a "sometime girlfriend" but with little intimacy in the relationship.  He was abusing alcohol and had depressed mood.  The examiner found that while the Veteran's disc disease was the primary reason for his disability, the Veteran would likely have difficulty getting along with others in the work arena.  The examiner assigned a GAF score of 55 and found the Veteran's symptoms caused reduced reliability and productivity as he had no patience or tolerance for others and avoided them; therefore avoiding his anxiety.

The Veteran had another VA examination in January 2010.  The Veteran reported that he spent the summer of 2009 living in his camper but moved to the basement of his female friend for the winter.  He was unemployed.  He continued to have social contact with his children on an irregular basis.  He had infrequent contact with his mother and brother.  He occasionally got together with one or two other friends but the contact was infrequent.  Otherwise, he avoided social contact.  His leisure activities included watching television, hanging out, drinking beer, and taking walks.  He had sleep problems.  He acknowledged intermittent depression, occasional low mood, and no motivation.  He said he drank to manage his back pain.  He acknowledged having some irritability, anxiety, and impatience in social settings.  He went to the grocery store only at low volume times.  He said his physical condition kept him from being physically active, but that reduced motivation due to his emotional condition was also a factor.  He continued to have avoidance behaviors, tended to isolate himself; had problems with concentration and memory, such as forgetting what people said or names; denied suicidal ideation, intent, or plan; denied violent ideation toward anyone else; and readily acknowledged moodiness and irritability.

The examiner noted constricted affect and said the Veteran's mood ranged from neutral to dysphoric.  The Veteran was cooperative, but seemed to minimize and have trouble verbalizing his emotional symptoms.  His recent and immediate memory was mildly impaired.  The Veteran also described mild cognitive problems that the examiner found likely related to chronic pain and emotional factors.  The Veteran opined that his lack of employment was due in part to his emotional condition because he would get "ornery with people" when his physical condition prevented him from doing his job.  He had trouble with mood and irritability and said his emotional condition affected his ability to get along with people in the work place.  The examiner assigned a GAF score of 55 based on presence of occasional panic attacks, moderate level of overall emotional symptoms, and moderate difficulty in social functioning.  The examiner opined that the Veteran's frequent low and depressed mood, problems with irritability, impatience, anxiety, occasional panic attacks, social discomfort/avoidance, sleep disorder, anhedonia, and problems with concentration and memory would reduce his reliability and productivity in work related activities and also in daily activities and relationships.  The examiner opined that while his emotional condition should be considered to be a limiting factor with respect to his claim of unemployability, his emotional condition alone would not render him unable to work.

The Veteran had another VA examination in March 2014.  He still lived with his female friend.  He drank up to 6 beers a day and occasionally more on the weekend.  He had chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.  His mood was euthymic with full range of affect and his speech was generally normal for rate and tone.  His thought processes were intact with no overt sign of psychosis or severe affective disorder.  The examiner found his insight limited, judgment fair, and intellect average.  The Veteran denied suicidal and homicidal ideation.  The examiner found the Veteran's depression was in partial remission.  The Veteran did not display neurovegetative signs and his mood was euthymic.  The examiner found the symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

During his October 2015 hearing before the Board, the Veteran testified that he was not being treated for his mental health.  He reported crying spells and anger due to his back pain.  He said he would become more depressed when he would think about things he wanted but could not do due to pain.  He felt like he was not needed and would sit and drink.  He testified that could not go out and participate in activities like golf, walking, or bowling.  He said he did not contemplate suicide but at times wondered when things would be over so he would not hurt anymore.  When he felt panic attacks coming on, he would nap.  His medications included Trazodone for sleep.  He noted that at times, he could not shut his brain down and rest.  Regarding interaction with others, he could not play with his grandchildren.  He would periodically lash out at his female friend but she ignored it.  His friend testified that she knew his episodes were due to his pain.

Based on the foregoing, the Board finds the evidence does not more nearly approximate the schedular criteria required for the next higher 70 percent disability evaluation as the frequency, severity and duration of the Veteran's symptoms of major depressive disorder have not caused deficiencies in most areas.  The evidence shows the Veteran has had difficulty with social situations as indicated by his continued isolation from others, to include his housing situation.  However, he has had a long term friendship with a female friend and has had good relationships with his children.  He also reported occasional outings with two friends.  Thus, while there may be difficulty in establishing and maintaining social relationships due to his tendency to isolate due to back pain, a dislike of crowds, and distrust of others, there is no evidence of an inability to establish and maintain effective relationships, especially family relationships.  The Board notes that the Veteran was retired throughout the course of the claim and appeal, thus deficiencies in work are not applicable.

Additionally, throughout the appeal period, the Veteran reported symptoms of depression and impairment of motivation.  He had difficulty sleeping.  At most, the examination reports have indicated mild impairment of short term memory.  The Veteran has not experienced suicidal ideation, obsessional or ritualistic behavior, abnormal speech, or any periods of violence.  He was consistently described as being nicely groomed and fully oriented.  Significantly, the May 2009 and January 2010 examiners found his symptoms of major depressive disorder caused only reduced reliability and productivity in work related activities and in daily activities and relationships.  The examiners did not find that the frequency, severity and duration of the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.

Further, the Board points out that the March 2014 VA examiner found the Veteran's symptoms had improved and that his major depressive disorder was in partial remission.  At most, the examiner found his symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Based on a complete review of the evidence, including the Veteran's testimony, and with consideration of the assigned GAF score of 55, indicating moderate symptoms, or moderate difficulty in social, occupational, or school functioning, the Board cannot find that the frequency, severity and duration of his major depressive disorder symptoms have been of the severity to warrant a rating in excess of 50 percent at any time during the pendency of the claim.  Further, based on the March 2014 examination report, the evidence does not support the currently assigned 50 percent rating.  However, because symptoms of major depressive disorder wax and wane, the Board finds that the current 50 percent rating must be continued.

The Board has considered whether referral for an extraschedular rating is warranted.  Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

When comparing the disability picture of the Veteran's major depressive disorder with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating.  Ratings in excess of the 50 percent currently assigned are provided for certain manifestations of major depressive disorder, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for the assigned 50 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  Based on all of the evidence of record, the Board finds that the Veteran's service-connected major depressive disorder does not meet the criteria for a rating in excess of 50 percent for any period during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The appeal is denied.


ORDER

Entitlement to a rating in excess of 50 percent for major depressive disorder is denied.


REMAND

Reason for Remand: To schedule VA examinations.

The Veteran seeks increased ratings for his thoracolumbar and cervical spine disabilities.  He had a VA examination in January 2010.  However, this examination report is inadequate for rating purposes because while the examiner indicated moderate intermittent pain of the right lower extremity, the examiner did not identify the affected nerve.  The examiner then concluded that the right lower extremity was not affected by radiculopathy based on a magnetic resonance imaging (MRI) report from 2008.  Similarly, on examination of the cervical spine, the examiner noted moderate pain in the right upper extremity, mild paresthesias and/or dysesthesias in both upper extremities, and mild numbness of both upper extremities.  Specific nerves were not identified and based on old MRI and Electromyography (EMG) test results, the examiner concluded that the Veteran did not have radiculopathy that affected either upper extremity.  Updated MRI and EMG testing was not conducted during this examination.  Therefore, since the examiner did not identify affected nerves and more importantly, did not conduct updated MRI and EMG testing, the Board finds the examination report must be returned as inadequate for rating purposes. 

Regarding entitlement to a TDIU, this claim is inextricably intertwined with the matters remanded herein because a decision on the latter claims may have an impact on the former claim.  Accordingly, the claim of entitlement to a TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the electronic claims file.

2. Schedule the Veteran for a VA examination by a VA orthopedic spine surgeon or the equivalent to determine the nature, severity, and extent of his current service-connected thoracolumbar and cervical spine disabilities.  Access to the electronic claims file on Virtual VA and VBMS must be provided to the examiner and he or she must indicate review of these items in the examination report.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  MRI and EMG testing must be completed.  All pertinent imaging results and MRI and EMG results should be discussed.

The examiner must identify objective manifestations attributable to the Veteran's service-connected thoracolumbar and cervical spine disabilities.  The examiner must note the range of motion for the thoracolumbar and cervical spine in degrees and should state what is considered normal range of thoracolumbar and cervical spine motion.  

The examiner must indicate whether the Veteran has pain, weakened movement, excess fatigability or incoordination on movement and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must describe whether any reported pain significantly limits the function of the Veteran's back or neck during flare-ups or when the back or neck is used repeatedly.  Any limitation of function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner must describe to what extent, if any, the Veteran has any spine deformity, any degenerative changes, an altered gait, or reduced function in the lower body due to a service-connected disability.  

The examiner must also indicate whether the Veteran has radiculopathy in any extremity due to his service-connected spine disabilities.  Any nerve affected, or seemingly affected, must be identified and symptoms must be characterized as causing mild, moderate or severe incomplete paralysis/neuritis/neuralgia or complete paralysis.

The examiner must also indicate whether the Veteran has intervertebral disc syndrome (IVDS) of the thoracolumbar or cervical spine and indicate whether the Veteran has had incapacitating episodes due to IVDS.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities and furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  An adequate supporting rationale must be provided for each opinion reached. 

If unable to reach an opinion without resorting to mere speculation, please state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If you are unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


